CARPENTER, J.
This is a bill of complaint brought by Homer A. Geli-neau, of the town of West Warwick in said county, against Albert C. Coutu and Anatole P. Coutu, both of said West Warwick.
The matter was heard before this Court, and the evidence showed that Mr. Gelineau purchased the real estate described in said bill of complaint with his own money, that he took title in his own name, and that Benjamin A. Barber acted only as an agent for Mr. Gelineau, and has no interest in the real estate described. Therefore, this Court is of the opinion that the prayer of the complainant should be granted, and that the attachment levied upon the real estate by the respondents should be discharged.